IN THE
                         TENTH COURT OF APPEALS

                               No. 10-19-00411-CV
                               No. 10-19-00412-CV

                 IN THE INTEREST OF A.D., JR., A CHILD



                          From the 278th District Court
                             Walker County, Texas
                            Trial Court No. 18-28,739

                                          &

            IN THE INTEREST OF B.S. AND J.M., CHILDREN



                          From the 278th District Court
                             Walker County, Texas
                            Trial Court No. 18-28,745



                          MEMORANDUM OPINION


      In eight issues in appellate cause numbers 10-19-00411-CV and 10-19-00412-CV,

appellant, Darkevia Jones, challenges the trial court’s orders terminating her parental
rights to her children, A.D., B.S., and J.M. Because we overrule all of appellant’s issues

in both appellate cause numbers, we affirm.

                                        I.      THE APPELLATE RECORD

        In her first issue in both appellate cause numbers, appellant asserts that she was

denied her rights of due process and due course of law because the trial court denied her

a record of all relevant hearings. More specifically, appellant contends that the missing

record demonstrates that the Department sought termination, not merely on the facts of

the case, but on the recommendation of the trial court judge, which resulted in her being

denied a fair trial before a neutral and detached judge.

        Texas Rule of Appellate Procedure 44.4 provides that a court of appeals must not

affirm a judgment if an erroneous action of the trial court prevents the proper

presentation of a case to the court of appeals and the trial court can correct that action.

See TEX. R. APP. P. 44.4(a). In this issue, appellant relies exclusively on the testimony of

Christina Vaughn, a caseworker for the Department of Family and Protective Services, as

evidence that a hearing was held in April or May 2019, and as a result of comments made

by the trial judge in that hearing, the Department changed its objective from reuniting

appellant and her children to terminating appellant’s parental rights. No Reporter’s

Record of this April or May 2019 hearing was included in the record for us to review.

Appellant alleges it was during this hearing that the Department changed its objective

from reunification of the children with appellant to terminating appellant’s parental


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children      Page 2
rights. Appellant emphasizes the following exchange between defense counsel and the

Vaughn, during trial, to show that, as a result, she was denied a fair trial before a fair and

detached judge:

        Q [Defense counsel]:                When was the goal changed to termination as to
                                            Ms. Jones?

        A [Vaughn]:                         I can’t recall the specific date. But it was at one
                                            of our court hearings.

        Q:                                  Do—what was the basis for that change in goal?

        A:                                  The Judge’s recommendations.

See Markowitz v. Markowitz, 118 S.W.3d 82, 86-87 (Tex. App.—Houston [14th Dist.] 2003,

pet. denied) (op. on reh’g) (“Parties have a right to a fair and impartial hearing. One of

the fundamental components of a fair trial is a neutral and detached judge. A judge

should not act as an advocate nor an adversary for any party. To reverse a judgment on

the ground of improper conduct or comments of the judge, we must find (1) that judicial

impropriety was in fact committed and (2) probable prejudice to the complaining party.”

(internal citations & quotations omitted)).

        However, later in her testimony, Vaughn clarified that the basis for changing the

goal from reunification to actual termination of appellant’s parental rights was a letter

that appellant sent to one of the caregivers of appellant’s children. This letter, which was

made a part of the record, included several threats of physical violence made by appellant

to the caregiver. Because appellant’s complaint regarding the record is entirely based on


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children                  Page 3
Vaughn’s earlier testimony to support a contention that the trial judge was not fair or

detached, Vaughn’s subsequent testimony undermines the entire basis for appellant’s

complaint in this issue. See id. at 86-87.

        Furthermore, accepting for argument’s sake that the judge did make the reported,

complained-of comments, appellant admits in her brief that said judge was not the same

judge who conducted the trial of this matter. Thus, the accusation of bias had no bearing

on the final order in this case.

        Accordingly, we cannot say that appellant has demonstrated that the purported

error regarding the record, if any, prevented her from properly presenting her case to this

Court. See TEX. R. APP. P. 44.4(a). We therefore overrule appellant’s first issue.

                        II.      THE APPOINTMENT OF COUNSEL FOR APPELLANT

        In her second issue in both appellate cause numbers, appellant complains that the

trial court erred by failing to appoint her counsel for five months after the Department

filed petitions seeking termination. Appellant argues that this amounts to a failure to

timely advise her of her right to counsel and, thus, constitutes reversible error.

        Regarding A.D., in appellate cause number 10-19-00411-CV, the Department filed

its original petition on May 1, 2018. Regarding B.S. and J.M., in appellate cause number

10-19-00412-CV, the Department filed its original petition on May 7, 2018. The record

reflects that the trial court appointed appellant counsel in both cases on October 16,




In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children     Page 4
2018—a year before the trial in this matter commenced. See TEX. FAM. CODE ANN. §

107.013(d) (West 2019).

        We recognize that Texas courts have routinely held that the appointment of

counsel for an indigent parent more than five months into the case does not violate the

parent’s due-process rights. See In re M.J.M.L., 31 S.W.3d 347, 353-54 (Tex. App.—San

Antonio 2000, pet. denied) (concluding that the appointment of counsel six months after

the Department filed its termination petition did not violate section 107.013 of the Family

Code, especially considering counsel was appointed over a year before the trial date); see

also In re M.M., No. 05-18-00901-CV, 2019 Tex. App. LEXIS 368, at **4-5 (Tex. App.—

Dallas Jan. 22, 2019, no pet.) (mem. op.) (concluding that the trial court did not abuse its

discretion by appointing an indigent parent counsel six months into the case, after the

removal hearing and a subsequent status hearing); In re B.K., No. 10-12-00311-CV, 2012

Tex. App. LEXIS 10730, at **5-6 (Tex. App.—Waco Dec. 27, 2012, no pet.) (mem. op.)

(holding that the appointment of counsel fifteen months after the child’s removal and

slightly less than five months before trial did not violate the parent’s due-process rights);

In re C.R., No. 09-11-00619-CV, 2012 Tex. App. LEXIS 4303, at **9-11 (Tex. App.—

Beaumont 2012, no pet.) (mem. op.) (concluding that the trial court did not abuse its

discretion by appointing counsel for a parent three months prior to trial); In re C.Y.S., No.

04-11-00308-CV, 2011 Tex. App. LEXIS 9355, at **9-15 (Tex. App.—San Antonio Nov. 30,

2011, no pet.) (mem. op.) (concluding that the trial court did not abuse its discretion by


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children       Page 5
appointing counsel ten months after the termination petition was filed and four months

before trial).

        However, in In the Interest of S.R., this Court held that the failure to appoint counsel

for one-third of the time the case was pending constituted harmful error that “probably

caused the rendition of an improper judgment.” 2019 Tex. App. LEXIS 11277, at *5 (Tex.

App.—Waco Dec. 31, 2019, pet. denied) (mem. op.) (citing TEX. R. APP. P. 44.1(a)(1); In re

B.C., 592 S.W.3d 133, 137-38 (Tex. 2019)). During this time, appellants “were deprived of

the appointment of counsel prior to the adversary hearing, and were subsequently

without counsel at the status hearing, the dismissal hearing, and the first permanency

hearing conducted by the trial court.” Id. Moreover, without the benefit of the advice of

counsel, appellants testified at the hearings, and the testimony given while unrepresented

was used at trial to determine whether or not appellants had completed their service

plans and whether termination was in the best interest of the child. Id. at *6.

        Unlike In the Interest of S.R., where appellants testified at proceedings without the

benefit of the advice of counsel and that evidence was used at trial to demonstrate that

appellants had failed to complete their service plans and to support a best-interest

finding, the evidence is sufficient to support termination of appellant’s rights under

section 161.001(b)(1)(E) without any reference to statements or evidence from those

hearings conducted prior to the appointment of counsel. Therefore, we cannot conclude

that appellant was harmed by the trial court’s failure to appoint counsel until five months


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children         Page 6
into the case and a year before trial such that the purported error “probably caused the

rendition of an improper judgment.” See TEX. R. APP. P. 44.1(a)(1); In re B.C., 592 S.W.3d

at 137-38; see also In re S.R., 2019 Tex. App. LEXIS 11277, at **5-6. Accordingly, we

overrule appellant’s second issue.

        III.     THE PREDICATE GROUNDS FOR TERMINATION OF APPELLANT’S PARENTAL
                                            RIGHTS

        In her third, fourth, and fifth issues in both appellate cause numbers, appellant

contends that the evidence supporting the predicate grounds for termination—sections

161.001(b)(1)(D), (b)(1)(E), (b)(1)(N), and (b)(1)(O) of the Family Code—is legally and

factually insufficient as to A.D., B.S., and J.M. We disagree.

A.      Standard of Review

        In an involuntary termination proceeding brought under section 161.001 of the

family code, the Department must establish: (1) at least one ground under subsection (1)

of section 161.001; and (2) that termination is in the best interest of the child. TEX. FAM.

CODE ANN. § 161.001 (West Supp. 2019); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Both

elements must be established; termination may not be based solely on the best interest of

the child as determined by the trier of fact. See Tex. Dep't of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987).

        Termination decisions must be supported by clear and convincing evidence. TEX.

FAM. CODE ANN. §§ 161.001, 161.206(a) (West Supp. 2019).                           Evidence is clear and



In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children                  Page 7
convincing if it “will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” Id. § 101.007 (West 2019). Due

process demands this heightened standard because termination results in permanent,

irrevocable changes for the parent and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002);

see In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007) (contrasting the standards for termination

and modification).

        In evaluating the evidence for legal sufficiency in parental-termination cases, we

determine whether the evidence is such that a factfinder could reasonably form a firm

belief or conviction that the grounds for termination were proven. In re J.P.B., 180 S.W.3d
570, 573 (Tex. 2005). We review all the evidence in the light most favorable to the finding

and judgment. Id. We resolve any disputed facts in favor of the finding if a reasonable

factfinder could have done so. Id. We disregard all contrary evidence that a reasonable

factfinder could have disbelieved. Id. We consider undisputed evidence even if it is

contrary to the finding. Id. In other words, we consider evidence favorable to termination

if a reasonable factfinder could, and we disregard contrary evidence unless a reasonable

factfinder could not. Id. We cannot weigh witness-credibility issues that depend on the

appearance and demeanor of the witnesses, for that is within the province of the

factfinder. Id. at 573-74. And even when credibility issues appear in the appellate record,

we defer to the factfinder's determinations if they are reasonable. Id. at 573.




In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children        Page 8
        In reviewing for factual sufficiency, we give due deference to the factfinder's

findings and do not supplant the judgment with our own. In re H.R.M., 209 S.W.3d 105,

108 (Tex. 2006).         We determine whether, on the entire record, a factfinder could

reasonably form a firm conviction or belief that the parent committed the predicate

ground alleged and that the termination of the parent-child relationship would be in the

best interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(1); see In re C.H., 89 S.W.3d
17, 28 (Tex. 2002). If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief in the truth of its finding, then the

evidence is factually insufficient. In re H.R.M., 209 S.W.3d at 108.

B.      Discussion

        Termination under subsection 161.001(b)(1)(E) requires clear and convincing

evidence that the parent has “engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or emotional well-being

of the child.” Id. § 161.001(b)(1)(E).

        To endanger means to expose to loss or injury, to jeopardize. Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see also In re M.C., 917 S.W.2d 268, 269 (Tex.

1996). The specific danger to a child’s physical or emotional well-being need not be

established as an independent proposition, but it may be inferred from parental

misconduct. See Boyd, 727 S.W.2d at 533.


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children         Page 9
        Under subsection 161.001(b)(1)(E), the relevant inquiry is whether evidence exists

that the endangerment of the child’s well-being was the direct result of the parent’s

conduct, including acts, omissions, or failures to act. In re K.A.S., 131 S.W.3d 215, 222

(Tex. App.—Fort Worth 2004, pet. denied); Dupree v. Tex. Dep’t of Protective & Regulatory

Servs., 907 S.W.2d 81, 83-84 (Tex. App.—Dallas 1995, no writ).

        Additionally, termination under subsection (E) must be based on more than
        a single act or omission; the statute requires a voluntary, deliberate, and
        conscious course of conduct by the parents. [In re J.T.G., 121 S.W.3d 117,
        125 (Tex. App.—Fort Worth 2003, no pet.)]; see TEX. FAM. CODE ANN. §
        161.001([(b)](1)(E). It is not necessary, however, that the parent’s conduct
        be directed at the child or that the child actually suffer injury. Boyd, 727
S.W.2d at 533; J.T.G., 121 S.W.3d at 125. The specific danger to the child’s
        well-being may be inferred from parental misconduct standing alone. Boyd,
727 S.W.2d at 533; In re R.W., 129 S.W.3d 732, 738 (Tex. App.—Fort Worth
        2004, pet. denied).

In re T.T.F., 331 S.W.3d 461, 483 (Tex. App.—Fort Worth 2010, no pet.).

        Regarding subsections 161.001(b)(1)(E), appellant contends that the Department

failed to present clear and convincing evidence of endangerment. Rather, appellant

complains that her parental rights were terminated merely because of her incarceration.

To further emphasize her point, appellant directs us to the trial court’s decision regarding

the fathers of the children—many of whom had criminal histories yet did not have their

parental rights terminated. See C.V. v. Tex. Dep’t of Family & Protective Servs., 408 S.W.3d
495, 505-06 (Tex. App.—El Paso 2013, no pet.) (rejecting an argument that because one

parent’s rights were not terminated, neither parent’s rights should be terminated); see also

In re K.R.M., No. 07-13-00429-CV, 2014 Tex. App. LEXIS 2979, at *6 (Tex. App.—Amarillo
In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children       Page 10
A.K. Marsh. 17, 2014, no pet.) (mem. op.) (“That one parent may have been afforded another

chance to be a parent does not mean both must. . . . [The parent’s] own conduct and

circumstances are determinative.”).

        At trial, the Department presented evidence of appellant’s extensive criminal

history. Appellant admitted that she is currently incarcerated. Her current incarceration

stems from a conviction for possessing a prohibited item in a correctional facility that

resulted in her being placed on community supervision for six years.               However,

appellant’s community supervision was revoked, and she received a five-year prison

sentence. Appellant claimed that she would be released in March 2020. This date,

however, was only her hearing date before the parole board. Appellant’s request for

parole had previously been denied in November 2018, and her maximum sentence date

is December 26, 2022.

        Additionally, appellant further admitted to numerous other arrests, charges, and

convictions, including the following: (1) an arrest in April 2016 for aggravated assault

with a deadly weapon; (2) eighteen days’ incarceration in 2012 for criminal mischief; (3)

a guilty plea in 2013 for assault causing bodily injury; (4) charges in July 2013 for burglary

of a habitation with intent to commit another felony and criminal trespass that resulted

in an eighteen-day sentence corresponding with the criminal-trespass charge; (5) an

arrest and fifteen-day stay in jail for criminal mischief; and (6) a sentence of two years’

community supervision for abandoning and endangering a child by criminal negligence


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children       Page 11
that resulted from the child suffering a head injury and a burned foot. Moreover,

appellant acknowledged that she has a current charge pending for second-degree sexual

assault of a child apparently relating to her relationship with the father of A.D.1

        A parent’s engaging in criminal conduct endangers the emotional well-being of a

child because of the parent’s resulting incarceration. See In re R.W., 129 S.W.3d at 739

(“[C]onduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child.”); see also Karl v. Tex. Dep’t of Protective &

Regulatory Servs., No. 03-03-00655-CV, 2004 Tex. App. LEXIS 6288, at **3-4 (Tex. App.—

Austin July 15, 2004, no pet.) (mem. op.). While imprisonment alone is not a basis to

terminate a parent’s rights, it is an appropriate factor to consider because when a parent

is incarcerated, he or she is absent from the child’s daily life and unable to provide

support to the child, negatively impacting the child’s living environment and emotional

well-being. In re M.R.J.M., 280 S.W.3d 494, 503 (Tex. App.—Fort Worth 2009, no pet.) (op.

on reh’g).

        And finally, Vaughn recounted that there were allegations of domestic violence

between appellant and A.D.’s father. Furthermore, appellant testified that A.D.’s father

was “very aggressive,” which supports an inference of domestic violence.                           Yet,

considering the purported physical aggressiveness of J.D.’s father, appellant did not keep




        1The evidence adduced at trial suggested that A.D.’s father was fifteen or sixteen years old and
that appellant was twenty-five years old when A.D. was born.

In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children                Page 12
the children away from J.D.’s father. Moreover, the Department used the letter appellant

wrote to the caregiver detailing various threats of physical violence to support an

inference that appellant lacked self-control and was prone to violent behaviors. In further

support of this inference is appellant’s criminal history, which, as shown above, includes

several convictions for assaultive offenses.

        Domestic violence, want of self-control, and propensity for violence may be

considered as evidence of endangerment. See In re B.J.B., 546 S.W.2d 674, 677 (Tex. App.—

Texarkana 1977, writ ref’d n.r.e.); see also Sylvia M. v. Dallas County Child Welfare Unit, 771
S.W.2d 198, 201-04 (Tex. App.—Dallas 1989, no writ) (considering “volatile and chaotic”

marriage, altercation during pregnancy, and mother’s repeated reconciliation with

abusive spouse). Abusive or violent conduct by a parent or other resident of a child’s

home may produce an environment that endangers the physical or emotional well-being

of a child. In re K.A.S., 131 S.W.3d at 222; see Ziegler v. Tarrant County Child Welfare Unit,

680 S.W.2d 674, 678 (Tex. App.—Fort Worth 1984, writ ref’d n.r.e.) (noting that violent or

abusive conduct by someone within the household is an environment that endangers

children).

        Considering the evidence in the light most favorable to the factfinder’s findings

and considering the evidence as a whole, we conclude that a reasonable trier of fact could

have formed a firm belief or conviction that appellant engaged in conduct or knowingly

placed the children with persons who engaged in conduct that endangered their physical


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children       Page 13
or emotional well-being. See TEX. FAM. CODE ANN. § 161.001(b)(1)(E); see also In re J.P.B.,
180 S.W.3d at 573; In re H.R.M., 209 S.W.3d at 108. This is not the case that appellant’s

parental rights were terminated solely because of her current incarceration. Accordingly,

we hold that the evidence is legally and factually sufficient to support the trial court’s

conclusions that appellant’s parental rights to A.D., B.S., and J.M. should be terminated

under subsection 161.001(b)(1)(E). See TEX. FAM. CODE ANN. § 161.001(b)(1)(E); see also In

re J.P.B., 180 S.W.3d at 573; In re H.R.M., 209 S.W.3d at 108.

        Because we have found that the evidence was legally- and factually-sufficient as

to at least one predicate act, we do not address appellant’s complaints regarding

subsections 161.001(b)(1)(D), (b)(1)(N), or (b)(1)(O). See TEX. R. APP. P. 47.1.; In re A.V.,

113 S.W.3d 355, 362 (Tex. 2003) (“Only one predicate finding under section 161.001[(b)](1)

is necessary to support a judgment of termination when there is also a finding that

termination is in the child’s best interest.”). We overrule appellant’s third, fourth, and

fifth issues.

                                  IV.      BEST INTEREST OF THE CHILDREN

        In her sixth, seventh, and eighth issues in both appellate cause numbers, appellant

argues that the evidence supporting the trial court’s best-interest finding as to A.D., B.S.,

and J.M. is not supported by legally- and factually-sufficient evidence. Once again, we

disagree.

A.      Applicable Law


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children      Page 14
        In a parental-rights-termination case, the best interest of the child is assessed using

a non-exhaustive list of factors. See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam).

These factors are: (1) the child's wishes; (2) the child’s emotional or physical needs now

and in the future; (3) emotional or physical danger to the child now and in the future; (4)

the parenting abilities of the parties seeking custody; (5) programs available to help those

parties; (6) plans for the child by the parties seeking custody; (7) the stability of the

proposed placement; (8) the acts or omissions of the parent that indicate that the existing

parent-child relationship is not proper; and (9) any excuses for the acts or omissions of

the parent. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). The Department need

not prove all nine Holley factors as a “condition precedent” to termination; the absence of

some factors does not bar the factfinder from finding that termination is in the child's best

interest. In re C.H., 89 S.W.3d at 27. And while no one factor is controlling, the analysis

of a single factor may be adequate in a particular situation to support a finding that

termination is in the child's best interest. In re J.O.C., 47 S.W.3d 108, 115 (Tex. App.—

Waco 2001, no pet).

B.      Discussion

        The record reflects that, at the time of trial, A.D., B.S., and J.M. were two years old,

seven years old, and five years old, respectively. An alternative response investigation

supervisor for the Department, testified that, prior to removal, appellant had left the



In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children         Page 15
children with a seventeen-year-old cousin of A.D.’s father. Later, when the seventeen-

year-old cousin was unable to care for the children, all the children except for A.D. were

placed with the caregiver. At the time of removal, all the children except for A.D. were

with caregiver. The seventeen-year-old cousin was also unable to care for A.D. and left

him at the police station when he was just seven months old.

        According to the court-appointed special advocate (“CASA”), A.D. is currently

placed with his paternal great aunt with whom he has a strong bond. The CASA also

testified that A.D. is very well cared for in his current placement and is thriving.

        B.S. and J.M. are currently placed with the caregiver and are also doing well. After

receiving ADHD medication, B.S. acts like a “little adult.” The CASA noted that B.S. is

concerned about appellant coming back into the picture. In fact, Vaughn testified that

the children expressed that they do not want to be with appellant. B.S.’s anxiety about

possibly leaving the caregiver’s home has manifested itself in the form of extensive bed

wetting. The CASA recalled that B.S. told her that she wants Hamilton to adopt her.

        J.M. has trouble communicating orally and needs speech and occupational therapy

twice a week for an hour. The caregiver has taken J.M. to his therapy appointments, and

as a result of the therapy, the CASA has seen substantial improvements in J.M., though

he has some scholastic troubles that warrant further monitoring.

        The CASA further testified that appellant did not take care of medical and dental

issues for the children. At the time of removal, J.M. was behind on his shots and needed


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children       Page 16
dental work due to neglect. Additionally, the CASA was concerned about appellant’s

habit of leaving the children with others. The children never knew if appellant was

coming back to them. The CASA opined that this is psychologically harmful to the

children. Additionally, the children told the CASA that appellant “was abusive as far as

physically hitting them and yelling at them.”

        Vaughn emphasized that appellant’s parental rights to the children should be

terminated and that the current placements for the children are in their best interest. The

CASA agreed that termination of appellant’s parental rights was in the best interest of

the children so that they could achieve some stability in their lives.

        Despite appellant’s testimony to the contrary, Vaughn testified that appellant has

not tried to contact the children while in jail, nor has she provided the children any

support, financial or otherwise. In fact, appellant has had no contact with B.S. or J.M. in

a year and a half. And because of her incarceration throughout most of this case,

appellant has had one supervised visitation with A.D., which resulted in A.D. crying the

entire time.       The CASA characterized the encounter as a “very disruptive visit.”

Regarding this visit, the CASA also noted that appellant was told to visit alone. However,

appellant disregarded this instruction and brought another young person who tried to

participate in the visit as well.

        In her testimony, appellant acknowledged that, at the time of removal, she and the

children were living in an apartment with others. This apartment was described as dirty


In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children    Page 17
and not having the utilities connected. Indeed, the alternative response investigation

supervisor for the Department stated that the allegations at the time of removal were as

such:

        At that time, there was allegations of neglectful supervision and sexual
        abuse allegations, neglectful supervision for the children, for all five
        children with concerns of no running water and no electricity in the home
        is what the allegation stated on the report, and that there was concerns of
        that there was a sexual relationship between Ms. Jones and a 16 year old
        child, [A.D.’s father].

Appellant also admitted that she has been homeless at various periods of time. In all,

appellant has seven children, though only three are the subject of this appeal.

Furthermore, appellant does not know where any of the children are. However, she

claims to know who is taking care of them.

        When asked about her future plans to care for the children, appellant provided no

response. Regarding her living situation, appellant stated: “Of course. I have that all

together. But far as job wise, I want to do a few things. . . . But far as job wise, I’m working

on that now.” On cross-examination, appellant stated that she plans to live with her aunt,

Beverly Glaze, whenever she is released from jail.

        Finally, as stated above, appellant is currently incarcerated with a maximum

sentence set to expire on December 26, 2022. Appellant hopes to be released on parole in

March 2020, though she has been denied parole previously in November 2018. Moreover,

appellant also has a pending sexual-assault-of-a-child charge that is a second-degree

felony with a sentencing range of two to twenty years in prison. Additionally, there was
In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children        Page 18
testimony that appellant allowed one of her other children to suffer a head injury and a

burned foot due to her criminal negligence and that appellant engaged in violent

behaviors and made threats of violence, as well as allowed the children to be around

J.M.’s father, whom appellant described a “very aggressive.”

        Based on our review of the record, we find that the above-mentioned evidence

supports numerous Holley factors. See 544 S.W.2d at 371-72. We therefore conclude that

the evidence presented was legally and factually sufficient for a factfinder to reasonably

form a firm belief or conviction that termination of appellant’s parental rights was in the

best interest of A.D., B.S., and J.M. See In re J.P.B., 180 S.W.3d at 573; see also In re H.R.M.,
209 S.W.3d at 108; In re C.H., 89 S.W.3d at 28. Accordingly, we overrule appellant’s sixth,

seventh, and eighth issues.

                                               V.       CONCLUSION

        Based on the foregoing, we affirm the trial court’s orders terminating appellant’s

parental rights to A.D., B.S., and J.M. in appellate cause numbers 10-19-00411-CV and 10-

19-00412-CV.




                                                              JOHN E. NEILL
                                                              Justice




In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children         Page 19
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
(Chief Justice Gray concurring)
Affirmed
Opinion delivered and filed August 10, 2020
[CV06]




In the Interest of A.D., Jr., a child & In the Interest of B.S. & J.M., children   Page 20